ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                          )
                                       )
URS Energy & Construction Inc.         )             ASBCA Nos. 60796, 60797, 60798
                                       )                        60799,60800,60801
Under Contract Nos. FA8903-04-D-8680 )
                    FA3002-06-D-OOO I )
                    W9 I 2ER-06-D-0006 )

APPEARANCE FOR THE APPELLANT:                        Nicole J. Owren-Wiest, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Arthur M. Taylor, Esq.
                                                      Deputy Chief Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 3 May 2018



                                                   dmi 1strative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60796, 60797, 60798, 60799,
60800, 60801, Appeals of URS Energy & Construction Inc., rendered in conformance
with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals